Abated and Memorandum Opinion filed January 12, 2006








Abated and Memorandum Opinion filed January 12, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00738-CR
____________
 
PATRICK ONYANGO KOMBUDO,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 351st District
Court
Harris County, Texas
Trial Court Cause No.
928,748
 

 
M E M O R A N D U M   O P I N I O N
On December 6, 2005, this court was formally notified of appellant=s death and furnished a copy of
appellant=s death certificate.  The death of an appellant during the pendency
of an appeal deprives this court of jurisdiction.  See Ryan v. State, 891 S.W.2d 275 
(Tex. Crim. App. 1994).  When an
appellant dies after an appeal is perfected but before this court issues the
mandate, the appeal is to be permanently abated.  See Tex.
R. App. P. 7.1(a)(2). 




Accordingly, we withdraw our opinion of November 8, 2005.  The appeal is ordered permanently abated. 
 
PER CURIAM
 
 
Memorandum Opinion filed January 12, 2006.
Panel consists of Justices Yates, Anderson, and
Hudson.
Do not publish B Tex. R. App. P. 47.2(b).